Case 1:13-cv-03363-CMA-KMT Document 225 Filed 06/29/20 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 13-cv-03363-CMA-KMT

   SECURITIES AND EXCHANGE COMMISSION,

         Plaintiff,

   v.

   JESSE W. ERWIN, JR.,
   MERLYN CURT GEISLER,
   MARSHALL D. GUNN, JR., CPA,
   SETH A. LEYTON,
   LEWIS P. MALOUF,
   STONEROCK CAPITAL GROUP LLC,

         Defendants, and

   DANIEL SCOTT CODDINGTON,
   CODDINGTON FAMILY TRUST, and
   JOANNA I. COLUMBIA a/k/a Joanna I Ornowska,

         Relief Defendants.


                         ORDER ENTERING FINAL JUDGMENT
                      AS TO DEFENDANT MERLYN CURT GEISLER


         This matter is before the Court upon Plaintiff Securities and Exchange

   Commission’s (“SEC” or “the Commission”) Unopposed Motion for Entry of Final

   Judgment as to Merlyn Curt Geisler Based on Consent. (Doc. # 218.) Defendant Merlyn

   Curt Geisler has entered a general appearance; consented to the Court’s jurisdiction

   over him and the subject matter of this action; consented to entry of Final Judgment
Case 1:13-cv-03363-CMA-KMT Document 225 Filed 06/29/20 USDC Colorado Page 2 of 7




   without admitting or denying the allegations of the Complaint (except as to jurisdiction

   and otherwise provided herein); waived findings of fact and conclusions of law; and

   waived any right to appeal from the Final Judgment. (Id.); (Doc. # 218-1). The Court,

   having reviewed the SEC’s Motion and Defendant Merlyn Curt Geisler’s Consent,

   grants the SEC’s Motion.

          It is ORDERED, ADJUDGED, AND DECREED that Defendant is permanently

   restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

   Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78j(b), and Rule

   10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5, by using any means or

   instrumentality of interstate commerce, or of the mails, or of any facility of any national

   securities exchange, in connection with the purchase or sale of any security:

      (a) to employ any device, scheme, or artifice to defraud;

      (b) to make any untrue statement of a material fact or to omit to state a material fact

          necessary in order to make the statements made, in the light of the

          circumstances under which they were made, not misleading; or

      (c) to engage in any act, practice, or course of business which operates or would

          operate as a fraud or deceit upon any person.

          It is FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the

   following who receive actual notice of the Final Judgment by personal service or

   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)




                                                 2
Case 1:13-cv-03363-CMA-KMT Document 225 Filed 06/29/20 USDC Colorado Page 3 of 7




   other persons in active concert or participation with Defendant or with anyone described

   in (a).

             It is FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

   permanently restrained and enjoined from violating Section 17(a) of the Securities Act of

   1933 (the “Securities Act”), 15 U.S.C. § 77q(a), in the offer or sale of any security by the

   use of any means or instruments of transportation or communication in interstate

   commerce or by use of the mails, directly or indirectly:

       (a) to employ any device, scheme, or artifice to defraud;

       (b) to obtain money or property by means of any untrue statement of a material fact

             or any omission of a material fact necessary in order to make the statements

             made, in light of the circumstances under which they were made, not misleading;

             or

       (c) to engage in any transaction, practice, or course of business which operates or

             would operate as a fraud or deceit upon the purchaser.

             It is FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the

   following who receive actual notice of the Final Judgment by personal service or

   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)

   other persons in active concert or participation with Defendant or with anyone described

   in (a).

             It is FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

   permanently restrained and enjoined from violating, directly or indirectly, Section 15(a)


                                                 3
Case 1:13-cv-03363-CMA-KMT Document 225 Filed 06/29/20 USDC Colorado Page 4 of 7




   of the Exchange Act, 15 U.S.C. § 78o(a), by making use of the mails or any means or

   instrumentality of interstate commerce to effect any transactions in, or to induce or

   attempt to induce the purchase or sale of, any security, without being registered as a

   broker and/or dealer pursuant to Section 15(b) of the Exchange Act, 15 U.S.C. § 78o(b),

   or while Defendant is not associated with an entity registered with the Commission as a

   broker or dealer.

             It is FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the

   following who receive actual notice of this Judgment by personal service or otherwise:

   (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b) other

   persons in active concert or participation with any Defendant or with anyone described

   in (a).

             It is FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

   permanently restrained and enjoined from violating Section 5 of the Securities Act, 15

   U.S.C. § 77e, by, directly or indirectly, in the absence of any applicable exemption:

       (a) Unless a registration statement is in effect as to a security, making use of any

             means or instruments of transportation or communication in interstate commerce

             or of the mails to sell such security through the use or medium of any prospectus

             or otherwise;

       (b) Unless a registration statement is in effect as to a security, carrying or causing to

             be carried through the mails or in interstate commerce, by any means or




                                                 4
Case 1:13-cv-03363-CMA-KMT Document 225 Filed 06/29/20 USDC Colorado Page 5 of 7




             instruments of transportation, any such security for the purpose of sale or for

             delivery after sale; or

       (c) Making use of any means or instruments of transportation or communication in

             interstate commerce or of the mails to offer to sell or offer to buy through the use

             or medium of any prospectus or otherwise any security, unless a registration

             statement has been filed with the Commission as to such security, or while the

             registration statement is the subject of a refusal order or stop order or (prior to

             the effective date of the registration statement) any public proceeding or

             examination under Section 8 of the Securities Act, 15 U.S.C. § 77h.

             It is FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the

   following who receive actual notice of the Final Judgment by personal service or

   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)

   other persons in active concert or participation with Defendant or with anyone described

   in (a).

             It is FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

   liable for disgorgement of $653,000.00, representing profits gained as a result of the

   conduct alleged in the Complaint, together with prejudgment interest thereon in the

   amount of $111,604.32, and a civil penalty in the amount of $150,000.00 pursuant to

   Section 20(d)(2)(B) of the Securities Act and Section 21(d)(3)(B)(ii) of the Exchange

   Act, 15 U.S.C. §§ 77t(d)(2)(B), 78u(d)(3)(B)(ii). Defendant shall satisfy this obligation by




                                                    5
Case 1:13-cv-03363-CMA-KMT Document 225 Filed 06/29/20 USDC Colorado Page 6 of 7




   paying $914,604.32 to the Securities and Exchange Commission within 30 days after

   entry of Final Judgment.

          Defendant may transmit payment electronically to the Commission, which will

   provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be

   made directly from a bank account via Pay.gov through the SEC website at

   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check,

   bank cashier’s check, or United States postal money order payable to the Securities

   and Exchange Commission, which shall be delivered or mailed to

          Enterprise Services Center
          Accounts Receivable Branch
          6500 South MacArthur Boulevard
          Oklahoma City, OK 73169

   and shall be accompanied by a letter identifying the case title, civil action number, and

   name of this Court; Merlyn Curt Geisler as a defendant in this action; and specifying that

   payment is made pursuant to the Final Judgment.

          Defendant shall simultaneously transmit photocopies of evidence of payment and

   case identifying information to the Commission’s counsel in this action. By making this

   payment, Defendant relinquishes all legal and equitable right, title, and interest in such

   funds and no part of the funds shall be returned to Defendant. The Commission shall

   send the funds paid pursuant to the Final Judgment to the United States Treasury. The

   Commission may enforce the Court’s judgment for disgorgement and prejudgment

   interest by moving for civil contempt (and/or through other collection procedures

   authorized by law) at any time after 30 days following entry of Final Judgment.



                                                6
Case 1:13-cv-03363-CMA-KMT Document 225 Filed 06/29/20 USDC Colorado Page 7 of 7




   Defendant shall pay post judgment interest on any delinquent amounts pursuant to 28

   U.S.C. § 1961.

          It is FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for

   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11

   U.S.C. § 523, the allegations in the complaint are true and admitted by Defendant, and

   further, any debt for disgorgement, prejudgment interest, civil penalty or other amounts

   due by Defendant under the Final Judgment or any other judgment, order, consent

   order, decree or settlement agreement entered in connection with this proceeding, is a

   debt for the violation by Defendant of the federal securities laws or any regulation or

   order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy

   Code, 11 U.S.C. § 523(a)(19).

          It is FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

   retain jurisdiction of this matter for the purposes of enforcing the terms of the Final

   Judgment.

          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules

   of Civil Procedure, the Clerk of Court is directed to enter Final Judgment against

   Defendant Merlyn Curt Geisler in the amount of $914,604.32 forthwith and without

   further notice.

          DATED: June 29, 2020
                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge


                                                 7
